United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.N., Appellant
and
DEPARTMENT OF THE AIR FORCE,
JOINT BASE SAN ANTONIO-RANDOLPH AIR
FORCE BASE, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0903
Issued: June 30, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 6, 2021 appellant filed an appeal from a purported decision of the Office of
Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards assigned Docket
No. 21-0903.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.1
This jurisdiction encompasses any final decision issued by OWCP within 180 days of the date
appellant filed his appeal.2 The case record as transmitted to the Board does not contain a final
adverse decision of OWCP issued within 180 days from the date of docketing of the current
appeal.3 As there is no final adverse decision issued by OWCP over which the Board may properly

1

5 U.S.C. § 101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of OWCP.”
2

3

Id.

exercise jurisdiction, the Board concludes that the appeal docketed as No. 21-0903 must be
dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0903 is dismissed.
Issued: June 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

